Title: From James Madison to Elbridge Gerry, 22 December 1801
From: Madison, James
To: Gerry, Elbridge


Dear SirWashington Decr. 22. 1801
I have duly recd. yours covering a letter for Mr Skipwith, which I have put in company with some despatches just forwarded to Mr. Livingston.
I had long before recd. your favor of the 9th. Ult: on the subject of Mr. N. Fellows jr. whose name & pretensions I have laid before the President. The Consulate of the Havanna is not yet vacant, and it is uncertain what the policy of Spain may be with respect to it, now that peace has returned. Should it not be changed by this event, as it very probably will be, it is proper to apprize you, that very respectable competitors will be in the way of the young gentleman whom you name, & who is particularly recommended by Mr. Cushing. With respect to Mr. Cushing himself, I conceived favorably of him as [a] man of engaging manners, and possessed of information in reference to the Spanish Islands &c. but like many others, he must have made his conclusions too strong in supposing that I promised him my interest in his appointment to that place. A promise of that sort would not have been proper in that state of the matter, and was not justified by a sufficient knowledge of his character. In fact, I have made it a rule, which I am sure your knowledge of public business will approve, to mingle particular circumspection, with the proper civility, in conversations with those who have offices in view. It often happens however that the latter circumstance alone is regarded, and sometimes that it is converted by the wishes the hopes or the policy of the party into more that [sic] it means.
The French Govt. having ratified the Convention with an explanatory clause, the President thought proper to request the sanction of the Senate to the instrument with that ingredient. This Sanction has been given by ⅔ of the Body, and a proclamation has followed, which you will see in the Newspapers forthwith. Very sincerely I remain Dr Sir Your friend & servt
James Madison
 

   RC (PHi). Docketed by Gerry.


   Letter not found.


   Nathaniel Fellowes, Jr., never received the Havana appointment, although his hopes of filling it continued for several more years (see Nathaniel Fellowes [of Boston] to JM, 24 Aug. 1803, Perez Morton to JM, 25 June 1806, and Joseph Russell to JM, 12 Mar. 1806 [DNA: RG 59, LAR, 1801–9, filed under “Fellowes”]).

